875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James D. FREED, Plaintiff-Appellant,v.UNITED STATES of America;  Patrick Finnegan;  Unknown IRSAgent;  John O. Hummel;  E.P. Erickson;  DouglasW. Hillman;  John A. Smietanka;  JaniceKittel Mann;  Michael E.Kobya, Defendants-Appellees.
No. 88-2264.
United States Court of Appeals, Sixth Circuit.
May 30, 1989.

Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the court on plaintiff's motions to disqualify Attorney Janice Kittel Mann, for default judgment, and for sanctions.  Defendants move to dismiss the instant appeal for plaintiff's failure to satisfy a Fed.R.App.P. 38 sanction imposed in a prior appeal, namely, Freed v. Parks, No. 87-1749 (6th Cir.  April 1, 1988).


2
Upon consideration, we find defendants' position to be well made.  It is uncontested that plaintiff has yet to satisfy the previously levied sanction;  he responds that the award was somehow vague or misleading.  We have reviewed the prior order and find that it clearly states the terms of the Fed.R.App.P. 38 sanction.  "Damages awarded for frivolous appeals are not part of a running account between a vexatious litigant and his adversary, to be balanced out if and when his vexatious litigation finally runs its course.  They are sums to be paid promptly upon imposition as a penalty for having taken a frivolous appeal."   Schiff v. Simon & Schuster, Inc., 766 F.2d 61, 62 (2d Cir.1985) (per curiam).


3
Accordingly, plaintiff's motions are denied and defendants' motion is granted.  The instant appeal is hereby dismissed without prejudice to reinstatement in the event plaintiff presents this court with proof of compliance with the Rule 38 sanctions previously imposed.  Application for reinstatement is to be made to this court no later than fourteen (14) days from entry of this judgment.